Case 1:19-cv-04216-ILG-PK Document 77 Filed 07/08/20 Page 1 of 1 PagelD #: 784

PAUL BATISTA, P.C.
Attorney-at-Law
26 Broadway - Suite 1900
New York, New York 10004
(631) 377-0111

e-mail: Batista007@aol.com Facsimile: (212) 344-7677

July 8, 2020

VIA ECF

Hon. I. Leo Glasser

Senior United States District Judge
for the Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Kashmir Gill v. JUS Punjabi Broadcasting Corp., et al.
Case No. 1:19-cv-04216 (ILG) (PK)

Dear Judge Glasser:

I represent all defendants in the above-entitled action.

In accordance with Your Honor’s Individual Practice Rules, I am writing to advise the
Court that it is my intention to move, on behalf of my clients, for orders (i) pursuant to Fed. R.
Civ. P. 56, dismissing the complaint and (ii) pursuant to Fed. R. Civ. P. 12(c), for judgment on the
pleadings dismissing the complaint.

I respectfully request the following briefing schedule:

Date for filing of motion — July 31, 2020
Date for filing of opposition — August 31, 2020
Date for filing of reply — September 15, 2020

* * *

I have several times requested that Alan R. Ackerman, a New Jersey attorney
admitted pro hac vice to represent plaintiff Kashmir Gill, consent to this schedule. Mr. Ackerman
has not yet responded to my request. Since I have several times by email requested his consent, I
am, by copy of this letter, requesting that he consent to this schedule.

Respectfully submitted,

Paul Batista
cc: Alan R. Ackerman
(VIA ECF)
